Citation Nr: 1612128	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2012 substantive appeal, the Veteran requested a hearing before the Board sitting in Houston, Texas.  In a subsequent August 2014 statement, however, the Veteran withdrew his hearing request.


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to service and did not manifest within one year of separation from service.

2.  The Veteran does not suffer from a current tinnitus disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his claimed hearing loss and tinnitus in December 2009.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI). For these readings, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any complaints of or treatment for hearing loss or tinnitus.  Audiometric testing at his August 1965 induction examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (-5)
5 (-5)
20 (10)
40 (30)
25 (20)
LEFT
10 (-5)
5 (-5)
20 (10)
40 (30)
20 (15)

No hearing abnormality was noted, and the Veteran was deemed fit for duty.  

At his June 1968 separation examination, audiometric testing revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
15 (5)
No record
15 (10)
LEFT
10 (-5)
10 (0)
10 (0)
No record
10 (5)

In the report of medical history accompanying the separation examination, the Veteran denied having ever experienced hearing loss.  

Private treatment records include an April 1998 audiogram.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
60
55
65
LEFT
0
5
50
55
60

While several speech recognition tests were performed, it appears that none were the Maryland CNC Test used for VA purposes.  A January 2004 audiogram reflects pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
70
No record
80
LEFT
15
15
70
No record
70

Again, while several speech recognition tests were performed, it appears that none were the Maryland CNC Test used for VA purposes.

In his June 2009 claim, the Veteran reported that his hearing loss began in 1980.  He did not report an onset date for tinnitus.  In a statement accompanying the claim and again in a November 2009 statement, he reported that he worked construction in service, and was constantly around artillery and construction equipment which caused his hearing loss and tinnitus.

The Veteran underwent a VA examination in December 2009.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
65
65
70
LEFT
10
10
65
65
65

Speech recognition scores were 86 percent in the right ear and 72 percent in the left ear.  The Veteran reported in-service noise exposure without hearing protection consisting of machine guns, missile launchers, firing range, helicopters, tanks, heavy artillery, combat explosions, and demolitions.  He reported post-service occupational noise exposure, with hearing protection, consisting of carpentry tools, lawn mowers, farm equipment, weed eaters, and leaf blowers.  Additionally, the Veteran reported transient head noises occurring a few times per month and lasting a few seconds at a time.  With respect to hearing loss, the examiner diagnosed moderate to moderately severe hearing loss in the left ear and moderately severe to severe hearing loss in the right ear.  The examiner opined that the Veteran's hearing loss was less likely than not related to military noise exposure.  This opinion was based on the rationale that the Veteran's thresholds as measured at discharge were not significantly different than those measured at induction, and there is no scientific basis for the delayed onset of noise induced hearing loss.  Furthermore, the examiner explained that the Veteran's hearing loss is consistent with very long-term exposure to hazardous levels of noise, and thus is more likely related to occupational noise exposure before and after military service.  With respect to tinnitus, the examiner stated that the symptoms as reported by the Veteran were completely within normal experience and do not warrant a diagnosis of chronic tinnitus.

In evaluating the evidence, as summarized above, the Board acknowledges the 1965 induction examination report reveals hearing loss for VA standards in accordance with current regulations under 38 C.F.R. § 3.385 and upon conversion of the ASA units to ISO-ANSI (40 decibels in each ear at 3000 Hertz).  However, hearing impairment was not noted as a defect by the examiner on the report.  Moreover, the STRs do not otherwise indicate any complaints, diagnosis, or treatment for hearing impairment, and hearing was within normal limits upon service separation.  There is no other indication in the Veteran's service treatment records that the audiometric measurements upon induction reflected a chronic condition as opposed to an acute condition that resolved prior to separation.  Under the circumstances, the Board finds that the Veteran was in sound condition with respect to hearing acuity at the time of entry into service under the provisions of 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b).  Indeed, the Veteran does not assert that he had a pre-existing hearing impairment that was aggravated by service.  Rather, it is reiterated that he asserts that while his hearing impairment is related to service, it did not actually begin in service, but many years after service separation.  As such, the Board will proceed with adjudication of this appeal solely on the premise of service connection and not service aggravation.      

In his December 2010 notice of disagreement, the Veteran stated that his in-service duties included combat construction, truck driver, combat engineer, and demolition crew, which involved setting up a perimeter and clearing mines.  The Veteran also described being exposed to detonation noise in his June 2012 substantive appeal.  He stated that his hearing has worsened since his discharge and his tinnitus was most evident upon leaving service.

With respect to bilateral hearing loss, the Board finds the evidence weighs in favor of a finding that hearing loss is not related to service and did not manifest within one year of separation from service.  The Board thus finds the December 2009 VA examiner's opinion highly probative.  The examiner explained that while the Veteran has reported being exposed to noise in service, his June 1968 separation examination does not reflect any hearing loss as compared to his induction examination.  Furthermore, the examiner explained that there is no scientific evidence for delayed effects of hearing loss due to noise exposure.  Indeed, the Veteran stated in his June 2009 claim that his hearing loss due to military noise did not manifest until 1980.  For these reasons, the Board finds that the evidence weighs in favor of a finding that hearing loss is not related to service and did not manifest within one year of separation from service.  Service connection must therefore be denied.

With respect to tinnitus, the Board finds that the evidence weighs against a finding of a current tinnitus disability.  While the Veteran has reported symptoms of tinnitus, he has not given evidence of a medical diagnosis.  Furthermore, the only time on the record where he has described these symptoms in detail was at the December 2009 VA examination.  Based on his statements there, the examiner concluded that a diagnosis of tinnitus was not warranted for his symptoms.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that that the evidence weighs against a finding of a current tinnitus disability and service connection must therefore be denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


